Citation Nr: 0811600	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  99-05 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for a right hand and thumb 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his daughter


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


INTRODUCTION

The veteran had active service from November 1953 to October 
1955, and had subsequent service in the Connecticut Army 
National Guard (ARNG) from January 1974 to December 1994.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 rating decision by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In June 2005, the veteran 
testified at a Travel Board hearing before the undersigned at 
the RO.  In September 2005, the Board remanded the claim to 
the RO, via the Appeals Management Center (AMC) in 
Washington, D.C., for further development.  In March 2007, 
the Board again remanded the claim for further evidentiary 
development.


FINDING OF FACT

A right hand and thumb disorder did not have its onset during 
service and is not related to any injury during active 
military service, active duty for training (ACDUTRA) or 
inactive duty for training (INACDUTRA), or disease during 
active service or ACDUTRA.


CONCLUSION OF LAW

A right hand and thumb disorder was not incurred in service.  
38 U.S.C.A. §§ 101(24), (2), 1110, 1112, 1131, 1137, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.6, 3.303, 
3.307, 3.309 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

The claim was initiated prior to the enactment of the VCAA 
and initially denied as not "well grounded" in a December 
1998 RO rating decision.  An April 2003 RO letter advised the 
veteran of the VCAA, including the types of evidence and/or 
information necessary to substantiate his claims and the 
relative duties upon himself and VA in developing his claims.  
The claim was readjudicated on the merits in a January 2004 
Supplemental Statement of the Case (SSOC).  Additional VCAA 
notice was sent by letter in September 2005.  The claim was 
subsequently readjudicated in a May 2006 SSOC that cited in 
full the provisions of 38 C.F.R. § 3.159(b) and provided 
notice on the downstream issues of establishing a disability 
rating and effective date of award.  Such notice was again 
provided by letter in March 2007, followed by another 
adjudication of the claim in a November 2006 SSOC.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 
2006); VAOPGCPREC 8-2003 (Dec. 2003); Dingess v. Nicholson, 
19 Vet. App. 473, 491 (2006).  The veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claims, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

Regarding the duty to assist, service medical records are 
associated with the claims folder, as are post-service VA 
medical examination and treatment records.  The veteran has 
not identified and authorized VA to obtain any private 
medical records on his behalf.  In October 2005, the Social 
Security Administration (SSA) advised the RO that the veteran 
had never filed a claim for SSA disability benefits.  
Notably, the veteran was born in June 1935 and is likely 
receiving SSA retirement benefits.  VA has also obtained 
medical opinions, based upon review of the claims folder, to 
determine the nature and etiology of the veteran's claimed 
disability.  There is no reasonable possibility that any 
further assistance to the veteran by VA would be capable of 
substantiating his claims.





II.  Entitlement to Service Connection for a Right Hand and 
Thumb Disorder

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The Board further notes that there are specific chronic 
diseases, including arthritis, which are subject to 
presumptive service connection if manifested to a degree of 
10 percent or more within one year of service separation.  38 
C.F.R. §§ 3.307, 3.309 (2007).

The term "veteran" means a person who served in the active 
military, naval, or air service and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2) (West 2002).

The term "active duty" includes full-time duty in the Armed 
Forces, other than ACDUTRA.  38 U.S.C.A. § 101(21) (West 
2002).  The term Armed Forces means the United States Army, 
Navy, Marine Corps, Air Force, and Coast Guard, including the 
reserve components thereof.  38 U.S.C.A. § 101(10) (West 
2002).  The term "active duty" means full-time duty in the 
Armed Forces, other than ACDUTRA.  38 U.S.C.A. § 101(21) 
(West 2002).

Active military, naval, or air service includes any period of 
ACDUTRA during which the individual concerned was disabled or 
died from a disease or injury incurred in or aggravated in 
line of duty or period of inactive duty training (INACDUTRA) 
during which the individual concerned was disabled or died 
from injury incurred in or aggravated in line of duty.  38 
U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) 
and (d) (2007).

ACDUTRA is, inter alia, full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 C.F.R. § 
3.6(c)(1) (2007).  With respect members of the ARNG, the 
ACDUTRA means full-time duty under section 316, 502, 503, 505 
of title 32, or the prior corresponding provisions of law.  
38 U.S.C.A. § 101(22)(c) (West 2002).  INACDUTRA includes 
duty (other than full-time duty) performed by a member of the 
National Guard of any State, under 32 U.S.C. §§ 316, 502, 
503, 504, or 505, or the prior corresponding provisions of 
law. 38 C.F.R. § 3.6(d)(4) (2006).  Any individual (1) who, 
when authorized or required by competent authority, assumes 
an obligation to perform ACDUTRA or INACDUTRA for training; 
and (2) who is disabled or dies from an injury or covered 
disease incurred while proceeding directly to or returning 
directly from such ACDUTRA or INACDUTRA shall be deemed to 
have been on ACDUTRA or INACDUTRA, as the case may be.  38 
C.F.R. § 3.6(e) (2007).

The claimant bears the burden to present and support a claim 
of benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
evaluating service connection claims, the Board shall 
consider all information and lay and medical evidence of 
record.  When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Board shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 
2002).

The veteran had a period of active service from November 1953 
to October 1955.  His service medical records are negative 
for complaints or findings pertaining to the right hand or 
thumb.

Army National Guard medical records for the period of October 
1980 to February 1993 also do not reflect any complaints or 
treatment of symptoms involving the right hand or thumb.  
They do reflect that the veteran sustained injury to his 
ankle when he tripped and fell over a box in July 1980, and 
that he sustained injury to the left lower leg when he fell 
after tripping on a tent stake in May 1985.  On examinations 
in January 1985, March 1989, and February 1993, the veteran 
denied any injuries and denied any arthritis, rheumatism, 
bursitis, or bone, joint, or other deformity.  Clinical 
evaluation of the upper extremities was normal.

In his May 1998 application for VA benefits, the veteran 
sought service connection for residuals of injury to his 
right hand, asserting that the injury occurred in 1992.  

VA feet examination in October 1998 revealed that the veteran 
remembered injuring his right upper extremity in the 
"field" in 1985, but that he had no problem with it at the 
present time.  The diagnosis included normal right upper 
extremity.

At the veteran's hearing before the Board in June 2005, he 
testified that he injured his hands and feet in 1982 
(transcript (T.) at pp. 6-7).

VA hand examination in January 2006 revealed that the veteran 
reported injuring his hand as a result of a fall in May 1985.  

A VA treatment record from December 2006 reflects that the 
veteran reported right hand discomfort following a fall one 
month earlier.  Examination revealed that the veteran was 
unable to make a tight fist but had otherwise good range of 
motion, palpable pulses, and good strength.  

VA hand examination in May 2007 revealed that while the 
examiner did not have the claims folder available to her when 
she was examining the veteran she did have at least some of 
the veteran's prior medical records.  At this time, the 
veteran reported the onset of right hand pain in 
approximately 1987.  The veteran complained of right hand and 
thumb pain and associated grip weakness.  X-rays were 
interpreted to reveal extensive degenerative changes 
involving all joint spaces of the right hand.  The diagnosis 
was right hand (non-dominant hand) sprain since approximately 
1987, but less likely related to an injury in the service by 
the veteran's own admission.  

In an addendum report, dated in July 2007, the May 2007 VA 
examiner stated that she had also reviewed the claims folder, 
and noted that March 1988 National Guard examination and 
October 1998 VA examination revealed no evidence of any 
problems associated with the veteran's right hand.  She noted 
that at previous compensation and pension examinations, the 
veteran noted that the injury to his right hand and feet was 
in 1992.  She also noted that at the time of her examination 
of the veteran, he reported problems beginning with the right 
hand in 1987.  The VA examiner further commented that the 
veteran experienced an undocumented hand injury from a 
purported fall in approximately 1987, and that service 
medical records did not document an in-service hand injury.

The record reflects a documented complaint of right hand 
discomfort in December 2006 following a post-service incident 
one month earlier.  VA examination in May 2007 thereafter 
revealed x-ray findings of degenerative changes in the right 
hand and a diagnosis of right hand sprain.  Therefore, the 
Board concedes the existence of current right hand and thumb 
disability.  

On the other hand, in order to prevail on the claim there 
must also be evidence linking a current disability to 
service, or to one of the veteran's periods of ACDUTRA or 
INACDUTRA.  

The veteran's service medical records for his period of 
active service from November 1953 to October 1955 show no 
abnormalities of the right hand and thumb.  There is also no 
competent evidence showing that any right hand or thumb 
disability was first manifested during this period of 
service, or in the case of arthritis, during a period within 
one year of separation from service.  There is also no 
competent evidence that any such disability is causally 
related to an event during this period of service.  As such, 
service connection is not warranted on a direct basis, or on 
a presumptive basis, for a right hand and thumb disorder 
based on this period of active service.  The presumptive 
provisions found in 38 C.F.R. §§ 3.307, 3.309 (2007) do not 
apply to the veteran's periods of active duty for training or 
inactive duty for training.  Biggins v. Derwinski, 1 Vet. 
App. 474 (1991).

The veteran's remaining service consists of periods of 
ACDUTRA and INACDUTRA with the ARNG.  He had in line of duty 
injuries to the left ankle in July 1980 and the left leg in 
May 1985.  The veteran has variously reported the date of his 
right hand and thumb injury.  He appears to allege that he 
injured his right hand and thumb at the same time he injured 
his left leg in May 1985.  However, his assertions as to any 
such injury and continuity of symptomatology are not 
credible.  The Board finds the service medical records, made 
contemporaneous with service, to be more probative on this 
point.  As discussed above, the service medical records are 
negative for any complaints or findings of a right hand and 
thumb disorder.  The records pertaining to the fall on May 6, 
1985, as well as five follow-up appointments through May 13, 
1985, make no mention of any injury or symptoms related to 
the right hand.  It strains credibility that the veteran 
would have injured his right hand, but failed to mention it 
during 6 appointments in a one-week period.  Thereafter, the 
veteran reported no injury or symptoms pertaining to his 
right hand on periodic examinations in May 1989 and February 
1993.  Importantly, clinical evaluation of his upper 
extremities was normal on each examination.  Further, the 
presence of a right upper extremity problem was denied by the 
veteran at the time of VA examination in October 1998.  The 
veteran's contentions regarding continuity of symptomatology 
are further diminished by the post-service treatment records 
dated after October 1998, which do not reflect documented 
right hand discomfort until December 2006 (which was related 
by the veteran to an accident one month earlier).  

The record also contains the opinion of the May 2007 VA hand 
examiner who concluded that the veteran's right hand and 
thumb disorder was not related to the May 1985 injury not 
only on the basis that there was no documented proof of such 
injury, but also on the basis that March 1988 National Guard 
examination and October 1998 VA examination revealed no 
evidence of any problems associated with the veteran's right 
hand.  

There is also no competent evidence of record that disputes 
the opinion of the May 2007 VA examiner or otherwise 
concludes that a right hand and thumb disorder was incurred 
during a period of active service or ACDUTRA, or resulted 
from injury incurred during INACDUTRA.  It should also be 
noted that the statements of the veteran that seek to link 
current relevant symptoms or diagnoses to service are of 
minimal or no weight as it has been held that lay assertions 
with respect to issues of medical causation do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

Rather, the medical documentation shows that right thumb and 
hand disability was first diagnosed in 2006, more than 10 
years after the veteran's separation from the ARNG in 
December 1994.  

Accordingly, based on all of the foregoing, the Board finds 
that the persuasive, credible, and probative evidence is 
against a relationship between any current disorder of the 
right hand and thumb and any event or injury in a period of 
active service, ACDUTRA, or INACDUTRA.  


ORDER

Service connection for a right hand and thumb disorder is 
denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


